UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-33004 Opexa Therapeutics, Inc. (Exact name of registrant as specified in its charter) Texas 2635 Technology Forest Blvd. 76-0333165 (State or other jurisdiction of The Woodlands, Texas 77381 (I.R.S. Employer Incorporation or organization) (Address of principal executive Identification No.) offices and zip code) (281) 272-9331 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of April 30, 2012, there were 23,048,488 shares of the issuer’s Common Stock outstanding. OPEXA THERAPEUTICS, INC. (a development stage company) For the Quarter Ended March 31, 2012 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Balance Sheets as of March 31, 2012 and December 31, 2011 1 Unaudited Statements of Expenses: For the three months ended March 31, 2012 and 2011 and from Inception (January 22, 2003) through March 31, 2012 2 Unaudited Statements of Cash Flows: For the three months ended March 31, 2012 and 2011 and from Inception (January 22, 2003) through March 31, 2012 3 Notes to Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION Item 1A. Risk Factors 13 Item 6. Exhibits 15 Signatures PART I - FINANCIAL INFORMATION Item 1. Financial Statements. OPEXA THERAPEUTICS, INC. (a development stage company) BALANCE SHEETS (unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Other current assets Total current assets Property & equipment, net of accumulated depreciation of $1,260,334 and $1,193,601, respectively Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accounts payable - related parties Accrued expenses Total current liabilities Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock, no par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 100,000,000 shares authorized, 23,048,488 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited financial statements - 1 - OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF EXPENSES (unaudited) Three Months Ended Inception March 31, through March 31, 2012 Research and development $ $ $ General and administrative Depreciation and amortization Loss on disposal of assets - - Operating loss ) ) ) Interest income Other income, net - - Gain on extinguishment of debt - - Gain on derivative instruments - - Gain on sale of technology - - Interest expense ) ) ) Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding See accompanying notes to unaudited financial statements - 2 - OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended Inception March 31, through March 31, 2012 Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Stock payable for acquired research and development - - Stock issued for acquired research and development - - Stock issued for services - Stock issued for debt in excess of principal - - Amortization of discount on notes payable due to warrants and beneficial conversion feature - - Gain on extinguishment of debt - - ) Depreciation Amortization of debt financing costs - - Option expense Gainon derivative instruments - - ) Loss on disposition of fixed assets - - Changes in: Other current assets ) ) ) Accounts payable - third parties and related parties Accrued expenses ) Net cash used in operating activities ) ) ) Cash flows from investing activities Purchase of property & equipment ) ) ) Net cash used in investing activities ) ) ) Cash flows from financing activities Common stock and warrants sold for cash, net of offering costs - Common stock repurchased and canceled - - ) Proceeds from exercise of warrants and options - - Proceeds from debt - - Repayments on notes payable - ) ) Net cash provided by financing activities - Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ - 3 - Cash paid for: Income tax $
